Case 1:20-cv-01347-MKB-SMG Document 1-5 Filed 03/12/20 Page 1 of 2 PageID #: 35




                           EXHIBIT “E”
Case 1:20-cv-01347-MKB-SMG Document 1-5 Filed 03/12/20 Page 2 of 2 PageID #: 36

                                                                                           Public Health Service
    DEPARTMENT OF HEALTH & HUMAN SER'\<1CES
                                                                                           Food and Drug Admini stration
                                                                                           College Park, MO 20740


                                                October 10, 2008


     Ms. Agneta Weisz
     Comax Flavors
     130 Baylis Road
     Melville, NY 11747

     Dear Ms. Weisz:
                                                                           ting the Food and Drug
     This is in response to your letter, dated Novem ber 15, 2007, reques
                                                                     ed  by  a fermentation process
     Administration's (FDA) opinion as to whether vanillin produc
                                                                     natura  l flavoring substance in
     developed by Comax Flavors (Comax) would be considered a
                                                                         Federa  l Regulations (21 CFR).
     accordance with section 101.22 (a)(3) in Title 21 of the Code of
                                                                       acturin process and infonnation
                                                                                g
     Along with your letter you submitted a description of the manuf
                                                                        ber 11, 2007, you submitted
     on product analysis and specifications. In a letter, dated Decem
                                                                      t.
     additional information on the chemical analysis of your produc
                                                                      that Coma x's fermentation process
     Based on the information you submitted, we have determined
                                                                         s. As such, Cornax's vaoillin
     for vanillin production can be considered to be a natural proces
                                                                            section 101.22 (a)(3).
     product can be categorized as a natural flavor in accordance with
                                                               name     of the  product you describe is
     However, with respect to labeling, the common or usual
                                                                  e it.  Theref   ore, the product should be
     "vanillin," regardless of the type of method used to produc
                                                                      ed   by  either Coma x or synthetically
     labeled as "vanillin." FDA would expect vanillin to be produc
                                                                        (FCC)   in  order  to be acceptable
     to meet the specifications listed in the Food Chemicals Codex
                                                                            h a natura  l proces s, as in the
     for food use. If the substance happens to be manufactured throug                             g statement
                                                                         an additio  nal  labelin
     case of Comax's fermentation process, this can be indicated by
                                                                       naturally throug     h fermen  tation" or
     referring to the manufacturing process (e.g., "vanillin derived
     "natur al'' somewhere else on the label).
                                                                            h a natural process such as
      Moreover, we point out that when vanillin manufactured throug
                                                              r finishe d food, it should be listed in the
      Comu 's vanillin is used as an ingredient in anothe
                                                                should  not be  done  in a way to imply that it
      ingredient list as "vanillin" or "natural flavor'' but it
                                                                from  vanilla beans.
      is a "natural vanilla flavor" because it is not derived
                                                                      this matter.
      Please contact us again if you have further questions regarding


                                                           Sincre ly,      / ) fJ
                                                           fi~ ~ 7
                                                           NegasfiBelay,-Ph.D .
                                                           Office of Food Additive Safety
                                                           Center for Food Safety
                                                               and Applied Nutrition
